 



Exhibit 10.2
REVOLVING CREDIT NOTE

      $20,000,000.00     Worcester, Massachusetts   July 26, 2007

     FOR VALUE RECEIVED, the undersigned, IPG PHOTONICS CORPORATION, a Delaware
corporation with a principal place of business at 50 Old Webster Road, Oxford,
Massachusetts 01540 (the “Borrower”) hereby promises to pay to
BANK OF AMERICA, N.A.,
a national banking association organized and existing under the laws of the
United States of America (the “Bank”), OR ORDER, at its office at 100 Federal
Street, Boston, Massachusetts 02110, or such other place as the Bank may from
time to time specify in writing, the principal sum of
TWENTY MILLION AND NO/100 DOLLARS ($20,000,000.00)
(or so much as may be outstanding from time to time) with interest on the unpaid
principal until paid at the rates and in the manner hereinafter provided in
lawful money of the United States of America in immediately available funds,
without counterclaim or set-off and free and clear of, and without any deduction
or withholding for, any taxes or other payments.
     This Revolving Credit Note is issued in conjunction with a Loan Agreement
by and between the Borrower and the Bank dated as of even date herewith (as
amended from time to time, the “Agreement”), all the terms and conditions of
which are incorporated herein by reference. No reference to the Agreement or to
any provision thereof shall affect or impair the absolute and unconditional
obligation of the Borrower to pay the principal of and interest on this
Revolving Credit Note as herein provided. An Event of Default under the
Agreement shall also constitute an Event of Default hereunder. The occurrence of
an Event of Default shall constitute a default (beyond any applicable grace or
cure periods) under each of the other obligations of the Borrower to the Bank.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement. “$” or “dollars” denotes lawful
currency of the United States of America.
     Interest shall be calculated on the daily unpaid principal balance of the
indebtedness evidenced by this Revolving Credit Note computed on the basis of
the actual number of days elapsed over a year assumed to have three hundred
sixty (360) days, provided that interest shall be due for the actual number of
days elapsed during each period for which interest is being charged.

 



--------------------------------------------------------------------------------



 



     The unpaid principal of this Revolving Credit Note from time to time
outstanding shall bear interest at the applicable rate per annum, at the
Borrower’s written election from time to time and in accordance with the
provisions of this Revolving Credit Note, as follows:
     (a) LIBOR Rate plus the Applicable Margin (calculated as set forth below)
(a “LIBOR Rate Loan”); or
     (b) the Bank’s Base Rate plus the Applicable Margin (calculated as set
forth below), fully floating (a “Base Rate Loan”).
     The Applicable Margin will be based upon calculation by the Bank of the
Funded Debt to EBITDA Ratio, as follows:

                  Funded Debt to   Applicable Margin -   Applicable Margin
EBITDA Ratio   LIBOR Rate   Base Rate
less than 1.0 to 1.0
    .80 %     -0.50 %
 
               
equal to or greater than 1.0 to 1.0, but less than 1.5 to 1.0
    1.00 %     -0.25 %
 
               
equal to or greater than 1.5 to 1.0, but less than 2.0 to 1.0
    1.20 %     0  

     As used herein, the terms “Funded Debt” and “EBITDA” shall have the
meanings ascribed to such term in the Agreement. The Funded Debt to EBITDA Ratio
shall be measured as of the end of each fiscal quarter of the Borrower over a
period comprised of the previous four (4) fiscal quarters of the Borrower.
     The Base Rate and the LIBOR Rate shall be adjusted as of fifteen
(15) Business Days after the earlier of (x) receipt and review by the Bank of
Borrower’s compliance certificate as required under Section 5.01(B)(3) of the
Agreement or (y) the date on which the financial covenants set forth in
Section 5.01(F) of the Agreement are tested by the Bank. Such adjustments shall
apply to Base Rate Loans effective immediately and to LIBOR Rate Loans made on
or after the applicable date of the adjustment.
     If the Borrower fails to select an interest rate for all or any portion of
the unpaid principal balance of this Revolving Credit Note or if the applicable
LIBOR Rate becomes unavailable, then the interest rate will be the Base Rate
plus the Applicable Margin.
     The term “Base Rate” means the higher of (a) the Bank’s Prime Rate
established from time to time by the Bank or (b) the Federal Funds Rate, fully
floating. The “Prime

2



--------------------------------------------------------------------------------



 



Rate” means that variable per annum rate of interest so designated from time to
time by the Bank as its Prime Rate The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate being charged to any customer.
The “Federal Funds Rate” means, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Bank from three (3) Federal Funds brokers of recognized standing
selected by the Bank.
     The term “LIBOR Rate” means, as applicable to any LIBOR Rate Loan, the rate
per annum as determined on the basis of the offered rates for deposits in U.S.
Dollars, for a period of time comparable to such LIBOR Rate Loan which appears
on the Reuters Screen LIBOR01 page (or any successor page) as of 11:00 a.m.
London time on the day that is two (2) Business Days preceding the first day of
such LIBOR Rate Loan (the “LIBOR Interest Period”); provided, however, if the
rate described above does not appear on the Reuters Screen LIBOR01 page (or any
successor page) on any applicable interest determination date, the LIBOR Rate
shall be the rate (rounded upward, if necessary, to the nearest one
hundred-thousandth of a percentage point), determined on the basis of the
offered rates for deposits in U.S. dollars for a period of time comparable to
such LIBOR Rate Loan which are offered by four major banks in the London
interbank market at approximately 11:00 a.m. London time, on the day that is two
(2) Business Days preceding the first day of such LIBOR Rate Loan as selected by
the Bank. The principal London office of each of the four major London banks
will be requested to provide a quotation of its U.S. Dollar deposit offered
rate. If at least two such quotations are provided, the rate for that date will
be the arithmetic mean of the quotations. If fewer than two quotations are
provided as requested, the rate for that date will be determined on the basis of
the rates quoted for loans in U.S. dollars to leading European banks for a
period of time comparable to such LIBOR Rate Loan offered by major banks in New
York City at approximately 11:00 a.m. New York City time, on the day that is two
(2) Business Days preceding the first day of such LIBOR Rate Loan. In the event
that the Bank is unable to obtain any such quotation as provided above, it will
be deemed that the LIBOR Rate pursuant to a LIBOR Rate Loan cannot be
determined. In the event that the Board of Governors of the Federal Reserve
System shall impose a Reserve Percentage with respect to LIBOR Rate deposits of
the Bank, then for any period during which such Reserve Percentage shall apply,
the LIBOR Rate shall be equal to the amount determined above divided by an
amount equal to one (1) minus the Reserve Percentage. “Reserve Percentage” shall
mean the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves) which is imposed on member banks of
the Federal Reserve System against “Euro-currency Liabilities” as defined in
Regulation D. Each LIBOR Rate Loan shall be in an amount of integral multiples
of $100,000.00. The LIBOR Interest Period must be fixed, upon request by the
Borrower for a LIBOR Rate Loan, for periods of one (1) month, two (2) months,
three (3), six (6), nine (9) and twelve (12) months.

3



--------------------------------------------------------------------------------



 



     The Following Business Day Convention shall be used to adjust any relevant
date if that date would otherwise fall on a day that is not a Business Day. For
the purposes herein, the term “Following Business Day Convention” shall mean
that an adjustment will be made if any relevant date would otherwise fall on a
day that is not a Business Day so that the date will be the first following day
that is a Business Day. “Business Day” means, in respect of any date that is
specified in this Revolving Credit Note to be subject to adjustment in
accordance with the Following Business Day Convention, a day on which commercial
banks settle payments in (i) London, if the payment obligation is calculated by
reference to LIBOR, or (ii) New York, if the payment obligation is calculated by
reference to the Base Rate. All payments hereunder shall be adjusted in
accordance with the Following Business Day Convention.
     Interest on the Base Rate Loans shall be payable monthly in arrears on the
first day of each calendar month, the first such installment of interest to be
due and payable on July 1, 2007. Interest on LIBOR Rate Loans shall be payable
in full at the end of the applicable LIBOR Interest Period. All principal,
interest and other indebtedness due hereunder if not sooner paid, shall be due
and payable on June 30, 2010 (the “Revolving Credit Termination Date”).
     The Borrower may prepay Base Rate Loans in whole or in part without penalty
or premium. The Borrower may prepay a LIBOR Loan only upon at least three
(3) Business Days prior written notice to the Bank (which notice shall be
irrevocable). The Borrower shall pay to the Bank, upon request of the Bank, such
amount or amounts as shall be sufficient (in the reasonable opinion of the Bank)
to compensate it for any loss, cost, or expense incurred as a result of: (i) any
payment of a LIBOR Loan on a date other than the last day of the LIBOR Interest
Period for such LIBOR Loan; (ii) any failure by the Borrower to borrow a LIBOR
Loan on the date specified by Borrower’s written notice; (iii) any failure by
the Borrower to pay a LIBOR Loan on the date for payment specified in the
Borrower’s written notice. Without limiting the foregoing, the Borrower shall
pay to the Bank a “yield maintenance fee” in an amount computed as follows: The
current rate for United States Treasury securities (bills on a discounted basis
shall be converted to a bond equivalent) with a maturity date closest to the
term chosen pursuant to the LIBOR Rate Election as to which the prepayment is
made, shall be subtracted from the LIBOR Rate in effect at the time of
prepayment. If the result is zero or a negative number, there shall be no yield
maintenance fee. If the result is a positive number, then the resulting
percentage shall be multiplied by the amount of the principal balance being
prepaid. The resulting amount shall be divided by 360 and multiplied by the
number of days remaining the term chosen pursuant to the LIBOR Rate Election as
to which the prepayment is made. Said amount shall be reduced to present value
calculated by using the above referenced United States Treasury securities rate
and the number of days remaining in the term chosen pursuant to the LIBOR Rate
Election as to which prepayment is made. The resulting amount shall be the yield
maintenance fee due to the Bank upon the payment of a LIBOR Loan. Each reference
in this paragraph to “LIBOR Rate Election” shall mean the election by the
Borrower of LIBOR Rate. If by reason of an Event of Default, the Bank elects to
declare this Revolving Credit Note immediately due and payable, then any

4



--------------------------------------------------------------------------------



 



yield maintenance fee with respect to a LIBOR Loan shall become due and payable
in the same manner as though the Borrower had exercised such right of
prepayment.
     If the entire amount of any required principal and/or interest is not paid
in full within fifteen (15) days after the same is due, the Borrower shall pay
to the Bank a late fee equal to two percent (2%) of the required payment. Such
late charge payments are made for the purpose of compensating the Bank for its
administrative, costs and expenses in handling late payments and losses in
connection therewith. This provision is not intended to provide a grace period
for any payment otherwise due and payable and shall not constitute a waiver by
the Bank to insist upon the strict performance of any of the Borrower’s
covenants or agreements with, or obligations to, the Bank or to declare any
event of default for any payment not made when it was due and payable.
     All payments shall be applied first to the payment of all fees, expenses
and other amounts due to the Bank (excluding principal and interest), then to
accrued interest, and the balance on account of outstanding principal; provided,
however, that after an Event of Default, payments will be applied to the
obligations of the Borrower to the Bank as the Bank shall determine in its sole
discretion.
     Until the earlier of the Revolving Credit Termination Date or the
occurrence of an Event of Default, the Borrower may borrow, repay and reborrow
hereunder from time to time, provided that the aggregate principal amount at any
time outstanding shall not exceed the face amount of this Revolving Credit Note.
     Upon the occurrence of an Event of Default (whether or not the Bank has
accelerated payment of this Revolving Credit Note), or after the Revolving
Credit Termination Date or after judgment has been rendered on this Revolving
Credit Note or any other Obligations under the Agreement, the Borrower’s right
to select pricing options shall cease and the unpaid principal of this Revolving
Credit Note, including interest, fees or costs which are not paid when due,
will, at the option of the Bank, bear interest at a rate which is three percent
(3%) per annum greater than the rate of interest which would otherwise be
applicable hereunder (the “Default Rate”). This may result in compounding of
interest. This will not constitute a waiver of any Event of Default.
     At its option, and at any time, whether immediately or otherwise, upon the
occurrence of an Event of Default, the Bank may declare this Revolving Credit
Note immediately due and payable without further action of any kind including
notice, further demand or presentment.
     The Borrower hereby authorizes the Bank, without liability on the Bank’s
part, to debit from time to time from the Automatic Payments Deposit Account the
Automatic Payments. If the funds in the Automatic Payments Deposit Account are
insufficient to cover any payment, the Bank shall not be obligated to advance
funds to cover the payment. At any time for any reason, the Bank may voluntarily
terminate Automatic Payments. The Bank shall provide the Borrower timely notice
of any debit made from the Automatic Payments Deposit Account or termination of
Automatic Payments.

5



--------------------------------------------------------------------------------



 



     The Borrower hereby grants to the Bank a continuing lien, security interest
and right of set-off as security for all liabilities and obligations to the
Bank, whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property now or hereafter in the possession, custody,
safekeeping or control of the Bank or any entity under the control of Bank of
America Corporation and its successors and assigns, or in transit to any of
them. Upon notice of an Event of Default, the Bank may set off the same or any
part thereof and apply the same to any liability or obligation of the Borrower
even though unmatured and regardless of the adequacy of any other collateral
securing the loan evidenced hereby.
     The Borrower shall pay on demand all expenses of the Bank in connection
with the preparation, administration, default, collection, waiver or amendment
of loan terms, or in connection with the Bank’s exercise, preservation or
enforcement of any of its rights, remedies or options hereunder, including,
without limitation, reasonable fees of outside legal counsel, accounting,
consulting, brokerage or other similar professional fees or expenses, and any
fees or expenses associated with travel or other costs relating to any
appraisals or examinations conducted in connection with the Loan or any
collateral therefor, and the amount of all such expenses shall, until paid, bear
interest at the rate applicable to principal hereunder (including any Default
Rate) and be an obligation secured by any collateral.
     The Borrower and each endorser or other person now or hereafter liable for
the payment of any of the indebtedness evidenced by this Revolving Credit Note,
severally, agrees, by making or endorsing this Revolving Credit Note or by
making any agreement to pay any of the indebtedness evidenced by this Revolving
Credit Note, to waive presentment for payment, protest and demand, notice of
protest, demand and of dishonor and non-payment of this Revolving Credit Note,
and consents without notice or further assent: (a) to the substitution,
exchange, or release of any collateral securing this Revolving Credit Note or
any part thereof at any time; (b) to the acceptance by the holder or holders at
any time of any additional collateral or security of this Revolving Credit Note,
(c) to the modification or amendment at any time, and from time to time, of this
Revolving Credit Note, the Agreement and any instrument securing this Revolving
Credit Note, at the request of any person liable hereon; (d) to the granting by
the holder hereof of any extension of the time for payment of this Revolving
Credit Note or for the performance of the agreements, covenants and conditions
contained in this Revolving Credit Note, the Agreement or any instrument
securing this Revolving Credit Note, at the request of any other person liable
hereon; and (e) to any and all forbearances and indulgences whatsoever; and such
consent shall not alter or diminish the liability of any person.
     This Revolving Credit Note shall be governed by, and the rights and
obligations of the parties hereunder shall be construed and interpreted in
accordance with, the laws of The Commonwealth of Massachusetts (excluding the
laws applicable to conflicts or choice of law). The Borrower agrees that any
suit for the enforcement of this Revolving Credit Note or any of the other Loan
Documents may be brought in the courts of The

6



--------------------------------------------------------------------------------



 



Commonwealth of Massachusetts or any Federal Court sitting therein and consents
to the non-exclusive jurisdiction of such court and to service of process in any
such suit being made upon the Borrower by mail at the address specified herein.
The Borrower hereby waives any objection that it may now or hereafter have to
the venue of any such suit or any such court or that such suit was brought in an
inconvenient court.
     THE BORROWER AND THE BANK (BY ACCEPTANCE OF THIS REVOLVING CREDIT NOTE)
MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS REVOLVING CREDIT NOTE OR ANY OTHER LOAN DOCUMENTS EXECUTED
OR CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY RELATED HERETO, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE BANK RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY
LAW, THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE BANK HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE BANK WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
THE BANK TO ACCEPT THIS REVOLVING CREDIT NOTE AND MAKE THE LOAN EVIDENCED BY
THIS REVOLVING CREDIT NOTE.
     This Revolving Credit Note is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Revolving
Credit Note. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superceded by this
Revolving Credit Note, and no party is relying on any promise, agreement or
understanding not set forth in this Revolving Credit Note. This Revolving Credit
Note may not be amended or modified except by a written instrument describing
such amendment or modification executed by the Borrower and the Bank.
     No portion of the proceeds of the Loan shall be used, in whole or in part,
for the purpose of purchasing or carrying any “margin stock” as such term is
defined in Regulation U of the Board of Governors of the Federal Reserve System.

7



--------------------------------------------------------------------------------



 



     The Bank may at any time pledge or assign all or any portion of its rights
under this Revolving Credit Note or the Agreement (including any portion of the
Note) to any of the twelve (12) Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or assignment
or enforcement thereof shall release the Bank from its obligations under the
Note, the Agreement or any loan documents related thereto.
     Upon receipt of (i) an affidavit of an officer of the Bank as to the loss,
theft, destruction or mutilation of this Revolving Credit Note or any other loan
document which is not of public record, and (ii) an indemnity by the Bank in
favor of the Borrower with respect to losses, claims or damages resulting
therefrom, and, in the case of any such loss, theft, destruction or mutilation,
upon cancellation of this Revolving Credit Note or other loan document, the
Borrower will issue, in lieu thereof, a replacement Revolving Credit Note or
other loan document in the same principal amount thereof and otherwise of like
tenor.
     IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to
be executed by its duly authorized representative as an instrument under seal as
of the day and year first above written.

                  IPG PHOTONICS CORPORATION    
 
           
/s/ Angelo P. Lopresti
  By:   /s/ Timothy P.V. Mammen    
 
           
Witness
      Timothy P.V. Mammen,    
 
      Vice President and Chief Financial Officer    

 